
	

114 HR 3792 IH: Young Adults Driving Safety Act of 2015
U.S. House of Representatives
2015-10-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3792
		IN THE HOUSE OF REPRESENTATIVES
		
			October 21, 2015
			Ms. Moore introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To assist young adults with obtaining or regaining driver’s licenses, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Young Adults Driving Safety Act of 2015. 2.Grants to assist young adults with obtaining driver’s licenses (a)Grants (1)In generalThe Secretary, acting through the Administrator of the National Highway Traffic Safety Administration, may award grants on a competitive basis to eligible entities to develop model programs to assist young adults with obtaining or regaining driver’s licenses.
 (2)Maximum grant awardA grant awarded under this section may not exceed $100,000. (b)Use of FundsAn eligible entity that receives a grant under this section may use the grant funds to—
 (1)conduct a comprehensive assessment of the driver’s licensing status of young adults in the neighborhoods in which the majority of the youth to be served by the program reside or attend school;
 (2)develop and implement strategies to address licensing deficits and barriers young adults and disconnected youth face in obtaining a driver’s license;
 (3)study the impact of State and local driver’s license suspensions and revocation policies, including the implementation of such policies by municipal courts, on young adults in the areas where the youth who will be served by the program reside or attend school;
 (4)identify potential sources of funding for high school driver’s education programs for each high school in a school district;
 (5)develop innovative and cost-effective strategies for preparing young adults for legal driving; (6)evaluate the effectiveness of the funded grant activities in achieving the program goals; and
 (7)conduct any other activities considered appropriate by the Secretary. (c)ApplicationTo receive a grant under this section, an eligible entity shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require. Such application shall describe the following:
 (1)How the eligible entity proposes to use the grant funds to create a program to assist young adults with obtaining or regaining driver’s licenses.
 (2)How the eligible entity intends to collaborate with education institutions and organizations with job training programs.
 (3)How the proposed program is expected to create opportunities for the employment and job training of young adults who participate in the proposed program.
 (4)How the eligible entity intends to target youth in areas experiencing high levels of unemployment among young adults.
 (5)How the proposed program is expected to assist low-income young adults and disconnected youth with school and employment.
 (6)The eligible entity’s history of working with young adults. (7)The eligible entity’s history of assisting individuals in regaining a driver’s license, especially in cases in which the driver’s license was suspended or revoked for non-safety related reasons.
 (d)PriorityIn awarding grants under subsection (a), the Secretary shall give priority to eligible entities proposing programs to assist low-income young adults with obtaining or regaining driver’s licenses.
 (e)DefinitionsIn this section: (1)Disconnected youthThe term disconnected youth means low-income young adults who—
 (A)are homeless; (B)are in foster care;
 (C)have come into contact, or are at risk of coming into contact, with the juvenile justice or criminal justice system;
 (D)are not employed and not enrolled in school; or (E)are at risk of dropping out of an education institution.
 (2)Eligible entityThe term eligible entity means a non-profit organization, tribal government, education institution, or any other organization considered appropriate by the Secretary.
 (3)Education institutionThe term education institution means an institution of higher education or a high-need local education agency. (4)High-need local education agencyThe term high-need local education agency has the meaning given such term in section 2102(3)(A) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6602).
 (5)Institution of higher educationThe term institution of higher education has the meaning given such term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).
 (6)Low-incomeThe term low-income, with respect to a young adult, means a household income at or below 185 percent of the poverty line.
 (7)Nonprofit organizationThe term nonprofit organization means any organization that is described in section 501(c) of the Internal Revenue Code of 1986 and is exempt from tax under section 501(a) of such Code.
 (8)Poverty lineThe term poverty line means the poverty line (as defined by the Office of Management and Budget and revised annually in accordance with section 673 of the Community Services Block Grant Act (Public Law 97–35; 42 U.S.C. 9902)) applicable to a family of the size involved.
 (9)SecretaryThe term Secretary means the Secretary of Transportation. (10)Young adultThe term young adult means an individual who is at least 16 years old and less than 25 years old.
 (f)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $1,000,000 each year for each of fiscal years 2015 through 2019.
 3.Authority to use State Highway safety funds for teen driving educationSection 402(m)(2)(A) of title 23, United States Code, is amended— (1)in clause (iv), by striking and; and
 (2)by adding at the end the following new clause:  (vi)support teen driving education and driving skills improvement; and.
			
